Citation Nr: 0502882	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for psychological 
disability variously characterized as panic disorder with 
agoraphobia, depression, anxiety disorder and post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gastrointestinal 
disorder variously characterized as irritable bowel syndrome 
(IBS), gastritis and psychophysiologic gastrointestinal 
disorder.

3.  Entitlement to service connection for retroverted uterus.

4.  Entitlement to service connection for temporomandibular 
joint articulation.

5.  Entitlement to service connection for migraines claimed 
as secondary to psychological disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty for training with the Air Force 
Reserve from September 1977 through December 1977 and then 
went on active duty with the Air Force from May 1978 through 
October 1978.   The veteran indicated on her August 2003 and 
September 2003 VA Form 9's that she wished to testify at a 
BVA hearing.  In March 2004 correspondence, she withdrew the 
hearing request.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.  

A May 2003 rating action granted service connection for 
alopecia and assigned a noncompensable evaluation.  The 
veteran filed a timely notice of disagreement and a statement 
of the case was issued in October 2004.  The veteran has not 
perfected that appeal and the matter is not currently before 
the Board.  

The veteran testified before the RO at a hearing in March 
2003.  The transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 
38 U.S.C.A. § 5103A.  This assistance specifically includes 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim. Id.  The evidence of a link between current disability 
and service must be competent. Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 370 
(2002).  

The claims folder contains competent evidence that the 
veteran has psychological disabilities variously 
characterized as panic disorder with agoraphobia, depression, 
anxiety disorder and PTSD.  A VA psychological examination 
conducted in May 2003 shows major depression, recurrent; 
generalized anxiety disorder with panic attacks and 
agoraphobia, and; somitization disorder.  Similarly, VA 
medical records dated from June 2003 through June 2004 show 
panic disorder severe with agoraphobia; social phobia, 
severe; acute stress reaction to sexual/physical assault; and 
major depression, chronic, protracted due to underlying PTSD 
related to boot camp trauma, as well as subsequent marital 
rape while in the military.  The record also indicates that 
the veteran's psychological disabilities may be associated 
with active service.  Service personnel records show that the 
veteran suffered mental anguish when her husband un-
expectedly left her and their two children in 1978.  Also, 
the examiner in a June 2004 VA medical treatment report 
opined that the veteran's psychiatric condition started while 
she was on active duty and has continued and progressed 
subsequently. 

With respect to the PTSD claim, the record shows that the RO 
never made an attempt to verify the veteran's claimed 
stressors of boot camp trauma or subsequent marital rape 
while in the military.  Thus, further development action to 
verify these alleged stressors is required.

The claims folder also contains competent evidence that the 
veteran has a gastrointestinal disorder variously 
characterized as irritable bowel syndrome (IBS), gastritis 
and psychophysiologic gastrointestinal disorder.  A VA 
gastrointestinal examination conducted in May 2003 shows 
psychophysiologic gastrointestinal disorder.  The record also 
indicates that the veteran's gastrointestinal disorder may be 
associated with active service.  Service medical records show 
that the veteran suffered from various stomach problems while 
in service.  

Similarly, the claims folder contains competent evidence that 
the veteran has a retroverted uterus.  Service medical 
records show numerous references to the veteran's retroverted 
uterus.  While the entrance examination does not show a 
retroverted uterus the veteran claimed in the service medical 
records that she had first been diagnosed with a retroverted 
uterus after the birth of her second child, two years prior 
to service.  

Also, the claims folder contains competent evidence that the 
veteran has TMJ.  
A letter from the veteran's private dentist, Dr. Silas, shows 
that the veteran had been treated for TMJ since 1988.  The 
record also indicates that the veteran's TMJ may be 
associated with active service.  Service dental records dated 
in December 1977 show that the veteran complained of her jaw 
hurting when she opened her mouth.  The record concludes that 
this complaint "points to TMJ."    

Given the above evidence and the uncertainty as to the 
etiology of the veteran's claimed disorders, on remand she 
should be afforded an appropriate VA examination to resolve 
these matters.  See Horowitz v. Brown, 5 Vet. App. 217 
(1993).  Medical expertise informed by full review of the 
history and appropriate testing and examination is required.

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and inform her that she may submit any 
other corroborating evidence she may have 
pertaining to alleged stressors of boot 
camp trauma or subsequent marital rape 
while in the military.  The veteran 
should be advised that a meaningful 
research of her stressors will require 
her to provide the "who, what, where and 
when" of each stressor.  Further, the RO 
should inform the veteran that she may 
submit any other evidence to verify her 
alleged stressors from military as well 
as nonmilitary sources, such as a 
statement from her former husband 
regarding the allegations of marital rape 
or statements from friends or family 
members which confirm the marital rape.  
The RO should assist the appellant in 
obtaining such evidence, as appropriate.  
In connection with this development, 
the RO should ensure that all appropriate 
special development procedures mandated 
by M21-1, Section 5.14(c) for 
verification of non-combat stressors is 
fully accomplished and documented in the 
claims folder, to include issuance of the 
special development letter to the 
appellant advising her of the steps 
necessary to verify her non-combat 
stressors.

2.  If indicated by the appellant's 
response and a review of the VA 
Outpatient Treatment notes from Bay 
Pines, Florida dated from June 2003 to 
June 2004, the RO should prepare a 
summary of all the claimed stressors 
based on review of all pertinent 
documents.  This summary, and all 
associated documents, should be sent 
to the U.S. Armed Services Center for 
Unit Records Research (CURR) and they 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a psychological examination 
to determine the etiology of her 
current psychological disabilities.  
The claims folder must be made 
available to the examiner for review.  
The examiner should identify all 
relevant pathology that is present and 
describe the nature and progress of 
any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
questions:

?	Which psychological disorders does the 
veteran currently suffer from?

?	Is it "likely," "at least as likely as 
not," or "unlikely" that the veteran's 
current psychological disorders are causally 
related to her periods of service?

?	Are any of the veteran's psychological 
disorders causally related to her migraine 
headaches?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the May 2003 
VA psychological examination and the 
most recent VA Outpatient treatment 
reports dated from June 2003 through 
June 2004.  Further, in line with the 
M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination 
in light of all the evidence of record 
for the purpose of addressing whether 
any behavioral changes that occurred 
at or close in time to the alleged 
stressor incidents could possibly 
indicate the occurrence of one or more 
of the alleged in-service stressors.

4.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a gastrointestinal 
examination to determine the nature 
and etiology of any current 
gastrointestinal disability.  The 
claims folder must be made available 
to the examiner for review.  
The examiner should identify all 
relevant pathology that is present and 
describe the nature and progress of 
any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
questions:

?	Does the veteran currently suffer from 
any gastrointestinal disorders?

?	If so, is it "likely," "at least as 
likely as not," or "unlikely" that the 
veteran's current gastrointestinal disorders 
are causally related to her periods of 
service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the May 2003 
VA gastrointestinal examination and 
service medical records dated from 
August 1977 through December 1977.

5.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a gynecological examination 
to determine the etiology of her 
retroverted uterus.  The claims folder 
must be made available to the examiner 
for review.  The examiner should 
identify all relevant pathology that 
is present and describe the nature and 
progress of any pathology that has 
been identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
questions:

?	Does the veteran currently suffer from a 
retroverted uterus?

?	If so, is it "likely," "at least as 
likely as not," or "unlikely" that the 
veteran's retroverted uterus is causally 
related to her periods of service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the service 
medical records dated from August 1977 
through December 1977.  

5.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded a dental examination to 
determine the etiology of her TMJ.  
The claims folder must be made 
available to the examiner for review.  
The examiner should identify all 
relevant pathology that is present and 
describe the nature and progress of 
any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
questions:

?	Does the veteran currently suffer from 
TMJ?

?	If so, is it "likely," "at least as 
likely as not," or "unlikely" that the 
veteran's TMJ is causally related to her 
periods of service?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the service 
dental records dated in December 1977 
and a letter from the veteran's 
private dentist, Dr. Silas, dated in 
February 2002.  

6.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought continues to be denied, the RO 
should issue a supplemental statement 
of the case (SSOC), which also 
addresses the issue of entitlement to 
service connection for a stomach 
disability other than duodenal ulcer.  
The RO should advise the appellant of 
the need to timely file a substantive 
appeal if he desires appellate review 
of the stomach disability issue.  
Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



